NAUGHTON, Judge,
concurring:
I concur in the majority’s holding concerning the admissibility of photographic evidence and the propriety of the photographic identification of appellant by his roommate. I also agree that the findings of guilty and sentence in appellant’s case should be affirmed, but I believe that two of the five remaining assignments of error found to be without merit by the majority opinion deserve discussion.
In Assignment of Error IV, appellant contends that trial counsel’s references to appellant as a “former paratrooper” and to appellant’s larcenies as “barracks thievery” were improper because they were inflammatory and not based upon the evidence.
During trial counsel’s final argument before findings, defense counsel objected to trial counsel’s initial reference to appellant as a former paratrooper of the 82d Airborne Division. The military judge sustained the objection and instructed trial counsel not to argue matters not in evidence. Trial counsel proceeded to argue to court members:
You have before you a member of the 82d Airborne Division who, on the 28th, 29th, 30th and 31st, during the Christmas Season — “Peace on Earth, Good Will Towards Men”, his own roommate took $100 each day from his roommate’s account, from the automatic teller machine card which was taken from him by Spec Four Howell. Now, the 82d Airborne Division is a unique unit — that we’ve got to go someplace quickly, in 18 hours. The type of crime that we have here today is the *1007type of crime that hurts that inherent combat effectiveness of the 82d Airborne Division. Barracks thievery hurts a unit. It hurts the company, the battalion, and ultimately the 82d Airborne Division and the country. It is the type of thing that soldiers should not do to one another. It’s the type of thing that roommates should not do to one another.
Defense counsel again objected to trial counsel’s argument. The trial counsel responded by objecting to defense counsel’s interruption of his argument. The military judge decided all objections would be reserved until the close of the argument. Trial counsel thereafter finished his argument, defense counsel argued, and trial counsel presented a rebuttal argument. The military judge then instructed the court members, inter alia, that counsel’s arguments were not evidence and that the court members were not to give them any further credence or attach to them any more importance than the court members’ own recollections of the evidence compelled. The military judge also instructed the court members that “only matters properly before the court as a whole [could] be considered” in determining appellant’s guilt. The military judge did not give a specific cautionary instruction regarding trial counsel’s argument. Trial defense counsel did not object to the military judge’s instructions on findings or request additional instructions.
I find the trial counsel’s argument as set out above to be improper,1 and particularly note that the “barracks thievery” comments if they were appropriate, and I find they were not, more properly associated with argument on sentence rather than findings. Nevertheless, I find that the trial counsel’s improper argument was adequately neutralized by the instructions given by the military judge.
Appellant asserts in Assignment of Error V that assistant trial counsel, during his sentencing argument, improperly contended that appellant would not serve confinement at hard labor for six months because of “good time.”2
During rebuttal argument at sentencing, assistant trial counsel argued, in pertinent part:
[Trial defense counsel] also alluded to the six months that we asked you to incarcerate the individual, the accused. We ask you to send him away for six months, so to speak. Ask yourself — is that really a draconian kind of a penalty for what he did? We don’t think so. We don’t even think he’s going to be in confinement for six months. You all know what good time is.
Trial defense counsel objected to this argument. The military judge sustained the objection and immediately instructed the court members to disregard the comments by assistant trial counsel concerning any action the confinement facility might take if appellant was sentenced to confinement. The military judge cautioned, “The court may not consider anything other than what an appropriate sentence is for the accused today.” During instructions on sentencing, the military judge again advised the members, “You must not adjudge an excessive sentence in reliance upon possible mitigating action by the convening or higher authority.” Trial defense counsel did not object to the sentencing instructions or request that the military judge give any additional instructions.
Here again, I find the assistant trial counsel’s argument to be improper,3 but conclude that it was rendered harmless by the military judge’s instructions.

. See ABA Standards for Criminal Justice §§ 3-5.8 and 3-5.9 (2d ed. 1980).


. Appellant was sentenced to a bad-conduct discharge, confinement at hard labor for six months, forfeiture of $350.00 per month for six months, and reduction to the grade of E-l.
The convening authority approved the adjudged sentence.


. See United States v. Carpenter, 11 U.S.C. M.A. 418, 29 C.M.R. 234 (1960); United States v. Simpson, 10 U.S.C.M.A. 229, 27 C.M.R. 303 (1959).